Citation Nr: 0735968	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that conforms 
to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2003.  
The RO's August 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  With respect to the claim of 
PTSD, the Board has concluded that the preponderance of the 
evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Ann Arbor 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional medical evidence.  
The veteran was afforded a VA examination for PTSD in October 
2003.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If, as in the present cast, the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2007) (pertaining to combat veterans).

A review of the veteran's medical records indicates he has 
not received a diagnosis of PTSD conforming to the diagnostic 
criteria under DSM-IV.  During an October 2003 VA 
examination, a licensed psychologist found that the veteran 
does not meet the criteria for PTSD.  Specifically, the 
examiner noted that the veteran experiences very few 
avoidance and intermittent intrusive symptoms.  The examiner 
found these symptoms to be consistent with his previously 
service-connected diagnosis of dysthymia.

The Board acknowledges that VA treatment records from 
November 2003 indicate a diagnosis of PTSD.  However, it is 
not clear whether this diagnosis of PTSD was based on the 
DSM-IV criteria, as required by VA regulations.  See 
38 C.F.R. § 4.125 (2007).  The Board also notes that this 
diagnosis was made by a licensed social worker, and therefore 
does not constitute a competent diagnosis.  See VBA Fast 
Letter 05-01 (Feb. 9, 2005) (indicating that initial VA 
mental disorder examinations are to be conducted by a board 
certified psychiatrist, a licensed psychologist, a psychiatry 
resident under close supervision of an attending psychiatrist 
or psychologist, or a psychology intern under close 
supervision of an attending psychiatrist or psychologist).  

The Board also acknowledges that the veteran himself has 
claimed he suffers from PTSD as a result of his active 
service.  However, as a layman, the veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for post-traumatic stress disorder is 
denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


